Citation Nr: 0010127	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to June 
1945, from March 1948 to May 1957, and from June 1957 to June 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for right ear hearing 
loss with a noncompensable evaluation, effective from April 
17, 1997.  

The Board notes that the veteran timely filed a notice of 
disagreement on the issue of service connection for post-
traumatic stress disorder (PTSD) as well.  By rating decision 
in October 1998, the RO granted service connection for PTSD 
with a 30 percent evaluation, effective from April 21, 1997. 

The October 1998 decision represented a full grant of 
benefits sought with respect to the veteran's claim of 
entitlement to service connection for PTSD.  As the veteran 
did not express disagreement with the "down-stream" issue 
of the percentage evaluation assigned, such matter is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 
433, 435 (1997) (per curiam).


REMAND

In his VA Form 9, substantive appeal, received in November 
1998, the veteran objected to the VA examiner's statement in 
September 1998 that he was a non-native English speaker.  He 
stated that the examiner rushed through the examination and 
noted inconsistency between the finding of the VA examiner 
and Dr. P.J.G.  In a VA Form 1-646, the veteran's 
representative contended that VA examination was inadequate.  
The Board further notes a vast discrepancy between the 
audiological evaluation findings by Dr. P.J.G. in May 1998 
and by the VA examiner in September 1998.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should arrange for an examination 
of the veteran by a VA audiologist, who 
has not previously evaluated the veteran 
if possible, for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
service-connected right ear hearing loss.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform a complete audiological 
evaluation.  If speech discrimination 
testing is inappropriate, the examiner 
should indicate the reason for which such 
was not performed.  

2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

3. The RO should then adjudicate the claim 
for an initial compensable evaluation for 
service-connected right ear hearing loss.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


